                                   UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF TEXAS
                                                EL PASO DIVISION

UNITED STATES OF AMERICA

          v.                                                     Case Number: EP:19-CR-01411(1)-DCG
                                                                 USM Number: 03817-151
(1) Facundo Hernandez-Moreno

          Defendant.



                                     JUDGMENT IN A CRIMINAL CASE
                               (For Offenses Committed On or After November 1, 1987)

               The defendant, Facundo Hernandez-Moreno, was represented by Victor Salas.

               On motion by the Government, the Court has dismissed Count One of the Indictment.

             The defendant pled guilty to Count Two of the Indictment on November 12, 2019. Accordingly, the
defendant is adjudged guilty of such Count, involving the following offense:

Title & Section / Nature of Offense                                               Offense Ended                Count

18 U.S.C. 1543      Misuse of Passport                                            April 14, 2019               Two


           As pronounced on November 12, 2019, the defendant is sentenced as provided in pages 2 through 3 of this
Judgment. The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

            It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by
this Judgment are fully paid. If ordered to pay restitution, the defendant shall notify the Court and United States Attorney
of any material change in the defendant’s economic circumstances.

               Signed this November 15, 2019.



                                                                             ______________________________
                                                                                 DAVID C GUADERRAMA
                                                                            UNITED STATES DISTRICT JUDGE
AO245B (Rev. TXW 11/16) Judgment in a Criminal Case                                                               Judgment -- Page 2 of 3
DEFENDANT:                (1) Facundo Hernandez-Moreno
CASE NUMBER:              EP:19-CR-01411(1)-DCG


                                                      IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
term of time served while in custody for this federal offense.




                                                         RETURN

     I have executed this Judgment as follows:




     Defendant delivered on                                       to
at                                                                     , with a certified copy of this Judgment

                                                                                       United States Marshal

                                                                                 By:
                                                                                                                         Deputy Marshal
AO245B (Rev. TXW 11/16) Judgment in a Criminal Case                                                                                                                       Judgment -- Page 3 of 3
DEFENDANT:                        (1) Facundo Hernandez-Moreno
CASE NUMBER:                      EP:19-CR-01411(1)-DCG


                                                    CRIMINAL MONETARY PENALTIES / SCHEDULE

            The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of
payments set forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment
of criminal monetary penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those
payments made through Federal Bureau of Prisons’ Inmate Financial Responsibility Program shall be paid through the
Clerk, United States District Court, 525 Magoffin Avenue, Room 105, El Paso, Texas 79901.

                    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties
imposed.

                          Assessment                             Restitution                           Fine              AVAA Assessment*                            JVTA Assessment**
TOTALS:                         $0.00                                  $0.00                          $0.00                          $0.00                                       $0.00

                                                                                    Special Assessment

            Pursuant to 18 U.S.C. § 3573, the Government moves to remit the special assessment. Therefore, the Court
does not impose a special assessment.

                                                                                                 Fine

                    The fine is waived because of the defendant's inability to pay.




                 If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or percentage
payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States is paid.

                     If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18 U.S.C. §3614.

                   The defendant shall pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date of the
judgment, pursuant to 18 U.S.C. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

                      Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine interest, (6) community
restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

                    Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after September 13, 1994, but
before April 23, 1996.
                    * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
                    ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
